Citation Nr: 1509119	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for undiagnosed illness manifested by unusual hair loss, to include as due to exposure to environmental hazards while serving in the Gulf War. 

3.  Entitlement to service connection for fibromyalgia with muscle and joint pain, to include as due to exposure to environmental hazards while serving in the Gulf War.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to environmental hazards while serving in the Gulf War.

5.  Entitlement to service connection for undiagnosed illness of the cardiovascular system, to include as due to exposure to environmental hazards while serving in the Gulf War.

6.  Entitlement to service connection for undiagnosed illness of the respiratory system, to include chronic obstructive pulmonary disease (COPD), persistent coughing, bronchitis, asthma, chemical sensitivity, and sinus problems; to include as due to exposure to environmental hazards while serving in the Gulf War.

7.  Entitlement to service connection for migraine headaches, to include as due to exposure to environmental hazards while serving in the Gulf War.

8.  Entitlement to service connection undiagnosed illness involving a skin rash, to include as due to exposure to environmental hazards while serving in the Gulf War.

9.  Entitlement to service connection for undiagnosed illness manifested by tingling and numbness in limbs, to include as due to exposure to environmental hazards while serving in the Gulf War.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, insomnia, poor concentration, and cognitive dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  His service included participation in Operations Desert Shield and Desert Storm in Saudi Arabia and Kuwait; awards included the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 
	
In January 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for migraine headaches, a skin rash, and tingling of the fingers, to include each as due to exposure to environmental hazards while service in the Persian Gulf War; and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 29, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of service connection for bilateral hearing loss and undiagnosed illness manifested by unusual hair loss, to include as due to exposure to environmental hazards while serving in the Gulf War.

2.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran does not have a current fibromyalgia disability or exhibit objective indications of a qualifying chronic disability involving muscle and joint pain or fibromyalgia.

3.  The Veteran does not have a current chronic fatigue syndrome disability or exhibit objective indications of a qualifying chronic disability involving chronic fatigue.
	
4.  The Veteran does not have a current cardiovascular disability or exhibit objective indications of a qualifying chronic disability involving the cardiovascular system.

5.  The Veteran's respiratory symptoms have been attributed to a known clinical diagnosis of COPD, which did not have its clinical onset in service and is not otherwise related to active duty, including as due to exposure to environmental hazards while serving in the Gulf War.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for bilateral hearing loss and undiagnosed illness manifested by unusual hair loss, to include as due to exposure to environmental hazards while serving in the Gulf War, have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

2.  The criteria for establishing service connection for fibromyalgia, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

3.  The criteria for establishing service connection for chronic fatigue syndrome, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014). 

4.  The criteria for establishing service connection for cardiovascular symptoms, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

5.  The criteria for establishing service connection for undiagnosed illness of the respiratory system, to include COPD, persistent coughing, bronchitis, asthma, chemical sensitivity, and sinus problems, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran sought entitlement to service connection for bilateral hearing loss and undiagnosed illness manifested by unusual hair loss.

During the January 29, 2014 hearing, the Veteran testified that he wished to withdraw the appeal of the issues of service connection for bilateral hearing loss and undiagnosed illness manifested by unusual hair loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to service connection for bilateral hearing loss and undiagnosed illness manifested by unusual hair loss.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In April 2011, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private treatment records, arguments from the former attorney, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In November 2012, the Veteran was afforded VA examinations regarding each of his claimed disabilities, and etiological opinions were proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the November 2012 VA examinations are adequate for adjudication purposes because the reports document the Veteran's symptomatology, contains necessary examination findings, and expresses medical opinions supported by a rationale.

In January 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing the undersigned identified the issues on appeal and explained what information was required to substantiate the service connection claims, including eliciting testimony regarding the onset and manifestations of his claimed disabilities.  Information was also obtained to clarify the Veteran's arguments, and the record was held open for 60 days to allow him to submit additional evidence.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board also observes that the Veteran had been represented by an attorney since the attorney filed the claims for service connection on the Veteran's behalf in January 2011 and the attorney was present at the hearing.  However, in an August 2014 letter, the Board notified the Veteran that his attorney was no longer authorized to represent VA claimants, effective August 8, 2014.  The letter advised the Veteran of his right to appoint another representative or to precede pro se.  The Board has not received a response from the Veteran.     

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

III. Criteria & Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2014).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id. 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id. 

A review of the Veteran's service personnel records shows that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2014).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).

The Veteran's service treatment records document his exposure in February 1991 to smoke from oil fires, which was "so dense that visibility was cut to less than 30 feet during clear, mid-day hours."  He also testified about exposure to sand storms.

In an August 1987 enlistment medical history report, the Veteran endorsed a history of swollen or painful joints, head injury, broken bones, and nose and throat trouble.  A physician's summary elaborated that the Veteran had sprained his right ankle, had a scalp laceration, fractured multiple digits in a sports injury, fractured the non distal right elbow, and had two episodes of epistaxis (nose bleeds) the previous year secondary to mucal [sic] drying and a tonsillectomy due to pharyngitis; each reported injury was reported as "NS" (not significant) by the examiner.  On enlistment examination the same day, clinical evaluation of the head and scalp, lungs and chest, heart, vascular system, upper and lower extremities, and spine was reported as normal. 

The remaining service treatment records are silent for complaints, findings, or treatment for generalized muscle or joint pain, fatigue, respiratory problems, or cardiovascular problems.  A July 1989 treatment record documents that the Veteran was moving a mirror, which broke, and sustained avulsions to the first knuckles on the second and third digits of the left hand.  In December 1989, he sustained a second degree right ankle sprain; a right ankle x-ray was negative for fracture.  In a May 1992 dental health questionnaire, he disclosed smoking two packs of cigarettes per day.  

In a May 1992 separation report of medical history, the Veteran denied currently or ever having swollen or painful joints, chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, heart trouble, high or low blood pressure, cramps in his legs, broken bones, arthritis, bone or joint deformity, painful shoulders or elbows, recurrent back pain, "trick" or locked knee, foot trouble, or neuritis.  On separation examination in May 1992, clinical evaluation of the head and scalp, lungs and chest, heart, vascular system, upper and lower extremities, and spine was reported as normal.

A. Fibromyalgia and Cardiovascular Symptoms

Post-service medical records reflect some musculoskeletal complaints.  During an initial VA primary care visit in March 2000, the Veteran complained of left wrist pain and reported a past history of fractures of the right elbow in grade school, fingers on the right hand, and hairline fracture of the right ankle in service.  The assessment was degenerative joint disease of the left wrist.  However, the impression of an April 2000 left wrist x-ray was no significant abnormality.  In October 2005, he described some discomfort just below the shoulder blades in the middle of his back while in his vehicle delivering pizzas and reported a past medical history of osteoarthritis.  The assessment included history of osteoarthritis and back pain.  The impression of an October 2005 thoracic spine x-ray was minimal anterior osteophyte formations at T8 and T9; no acute fracture or dislocation seen.  The disc spaces were well-maintained.  The impression of an October 2005 cervical spine x-ray was normal cervical spine.  Although the x-ray studies did not reveal arthritis, subsequent VA treatment records continued to list osteoarthritis among the Veteran's current problems.

A March 2009 VA physician assistant note reflects no complaints or findings suggestive of joint pain; however, the assessment included joint pain.  He was advised to discontinue Naprosyn and begin Piroxicam.   

During July 2009 treatment with a private physician, A. Migueroa, M.D., the Veteran complained of multi-joint pain and anxiety secondary to his children.  Examination findings included negative complaints of pain with palpation of the bilateral shoulders, knees, or hands.  The diagnosis included multi-joint pain and the Veteran was advised to decrease and discontinue his "pop" intake, which included five to six Mountain Dew cans daily, in addition to three large cups of coffee a day and two Excedrin tablets at least six days per week.  See VA neurology consultation (Dec. 16, 2008).  In August 2009, the Veteran presented to Camden-Clark Memorial Hospital with complaints of left elbow pain.  The impression of a left elbow x-ray study was negative examination of the left elbow.  In November 2009, he reported a past medical history of arthritis diagnosed by VA.  On examination, he had decreased reflex of the left knee; the right knee was within normal limits.  The diagnosis included bilateral knee pain.

In February 2010, he presented to the emergency department at St. Joseph's Hospital with complaints of mid-back pain that began when he was moving furniture.  The impression was thoracic strain.

A May 2011 private lumbar spine MRI report detailed a reported history of low back pain for several years with no known injury.  The impression was normal MRI of the lumbar spine.

During a November 2012 VA fibromyalgia examination, the Veteran denied having problems with muscle aches and pains, stating that after standing on his feet for eight hours at work he is a little tired and sore, but that his co-workers are too.  He admitted that his attorney had filed the claim even though the Veteran told him he did not believe he had fibromyalgia.  He stated that he did not wish to pursue the claim.  Following a review of the claims file and physical examination, including trigger point evaluation, the examiner concluded that the Veteran did not have fibromyalgia.

During the January 2014 hearing, the Veteran's attorney stated that the VA examiner had misinterpreted the Veteran's statement during the examination that the attorney told him to file a claim for symptoms or disability that he did not have.  The Veteran testified that he did not believe he had fibromyalgia.

Regarding claimed cardiovascular symptoms, a July 2009 private treatment record reflects the Veteran's report of substantial chest ache and shortness of breath.  The impression was non-cardiac chest pain.  The remaining post-service VA and private treatment records are silent for cardiovascular complaints or findings.

During a November 2012 VA examination, the Veteran denied having any cardiovascular symptoms, reporting that his attorney told him that a lot of Gulf War veterans have heart problems, so he was going to claim a heart disorder in case he ever developed heart problems.  The examiner offered EKG and echocardiogram testing, but the Veteran declined, reiterating that he did not have any problems.  Following a review of the claims file and physical examination, the examiner concluded that the Veteran did not have a current heart disorder.

In January 2014, the Veteran testified that he experiences chest pain when he has panic attacks.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the claims for service connection for fibromyalgia and cardiovascular symptoms.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he may experience related to the claimed fibromyalgia and cardiovascular disabilities such as joint or muscle pain or chest pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the claimed disabilities or to determine the etiology as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

Regarding fibromyalgia and a cardiovascular disorder, the Board finds that service connection is not warranted because there is no evidence of a current fibromyalgia or cardiovascular disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a fibromyalgia or cardiovascular disability, the conditions for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also finds that service connection is not warranted for the claimed fibromyalgia or cardiovascular disabilities due to undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  The Board reiterates that a qualifying chronic disability will be considered chronic under the provisions of 38 C.F.R. § 3.317 if it exists for 6 months or more or it exhibits intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(4).

Here, the evidence of record does not demonstrate that any of the claimed disabilities met the threshold, 6-month period of chronicity at any time.  For example, the medical evidence reflects a single instance of chest pain and shortness of breath in July 2009, which was found to be non-cardiac in origin.  The Veteran has also credibly testified that his episodes of chest pain coincide with panic attacks.  Regarding joint or muscle pain, his complaints of back pain were associated with specific activities, delivering pizzas in October 2005 and moving furniture in February 2010.  As noted above, the Veteran has had other periodic complaints of joint pain, including left wrist pain in March 2000, multi-joint pain in July 2009, left elbow pain in August 2009, knee pain in November 2009, and low back pain in May 2011, but none is shown by the evidence to be chronic.  

Moreover, the Board finds that the facts weigh heavily against a finding that the Veteran has experienced a chronic fibromyalgia or cardiovascular disability, exhibited objective indications of an undiagnosed musculoskeletal or cardiovascular illness for 6 months or more, or exhibited intermittent episodes of improvement and worsening of an undiagnosed musculoskeletal or cardiovascular disability over a 6-month period because the Veteran himself has denied having fibromyalgia or cardiovascular symptoms.

In summary, the Veteran is not shown to have a current fibromyalgia or cardiovascular disability or shown to exhibit objective indications of a qualifying chronic disability involving the musculoskeletal or cardiovascular systems.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for fibromyalgia and cardiovascular disabilities, and the claims must be denied.

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Chronic Fatigue Syndrome

Post-service VA and private treatment records are negative for diagnosis of chronic fatigue syndrome or subjective complaints of debilitating or chronic fatigue.

The Veteran was afforded a VA chronic fatigue syndrome examination in November 2012.  He stated that he could not recall when he started having problems with fatigue, indicating that it developed gradually.  He reported normally going to bed around 12:00 to 1:00 a.m., denied having problems falling asleep, getting up to urinate once or twice per night, and getting out of bed between 8:00 and 9:00 a.m.  He stated that he does not feel rested in the morning.  He indicated that he rides his bike daily.  He admitted buying narcotics off the street and drinking about ten 20-ounce Mountain Dews per day and 40 to 60 ounces of coffee a day.  He stated that his wife told him that he snores, but he did not mention if he stops breathing in his sleep.  The examiner noted that the Veteran had claimed symptoms of "cognitive dysfunction short term memory loss, poor concentration, inability to take in information," but he denied concentration problems during the examination and observed that he denied these symptoms during the October 2012 VA PTSD examination.

On examination, the Veteran did not have findings, signs, or symptoms, including cognitive impairment, attributable to chronic fatigue syndrome.  He failed to appear for the sleep study portion of the VA examination.  The examiner explained that because he was a no-show for the sleep study, a diagnosis and medical opinion were not possible.  However, the examiner emphasized that the Veteran had denied sleep impairment during the PTSD examination, which was contradictory to the history he provided on the current examination.  In addition, the examiner explained that the inconsistencies in his history and "his substance use makes rendering a diagnosis and opinion impossible."    

In January 2014, the Veteran testified that it was "not uncommon" for him to "sit down to watch a TV program and fall asleep during the TV program even though [he] slept eight hours prior to that."  He testified that the problem began "a few years after [he] got out of the service" and he "maybe" told Dr. Shiffler about a fatigue problems and joint and muscle aches.

Treatment records from J. Shiffler, M.D., are associated with private treatment records received from Camden-Clark Memorial Hospital and do not include complaints of fatigue or sleep problems.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome.  

Again, the Veteran is competent to describe perceived fatigue.  However, he is not competent to provide a medical diagnosis regarding chronic fatigue syndrome or to determine the etiology as such matters require medical testing and expertise.  See Jandreau, at 1376-77.

The Board finds that service connection is not warranted because there is no evidence of a current chronic fatigue syndrome disability according to VA and private treatment records and the findings on VA examination in November 2012.  See 38 U.S.C.A. § 1110; Brammer, 3 Vet. App. at 225.  

The Board also finds that service connection is not warranted for a claimed fatigue disability due to undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of service in the Southwest Asia theater during the Persian Gulf War because the evidence of record does not demonstrate that the claimed fatigue disability met the threshold, 6-month period of chronicity at any time.  Rather, complaints of fatigue are not documented among the Veteran's post-service VA and private treatment records.  Also, on VA examination, he could not recall when he started to have problems with fatigue, stating that it began gradually.  

Finally, turning to the medical opinion evidence, the Board finds that the medical opinion by the November 2012 VA examiner is persuasive and probative evidence against the claim for service connection for chronic fatigue syndrome because it was based on a review of the claims file, physical examination of the Veteran, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the Veteran gave an inconsistent history regarding memory loss, poor concentration, and sleep impairment; and he failed to appear for the sleep study portion of the VA examination.  As a result, and also due to his substance use (excessive caffeine and narcotics purchased on the street), the examiner indicated that it was impossible to render a diagnosis.  The U.S. Court of Appeals for Veterans Claims has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The question involved regarding causation is medical in nature.  As discussed, the negative medical opinion of the VA examiner is probative, persuasive evidence against the claim.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for chronic fatigue syndrome.

C. Respiratory

During an April 2006 VA primary care visit, the Veteran complained of some headaches due to sinus congestion.  Examination findings included an enlarged turbinate on the left; right turbinate appeared patent.  His throat was clear and lungs were clear to auscultation bilaterally.  The assessment was sinus congestion.

A January 2007 record from Camden-Clark Memorial Hospital reflects that the Veteran presented for emergency treatment for cold symptoms with cough and sinus pain for the past week.  The impression was acute bronchitis.  A July 2008 private treatment record from J. Shiffler, M.D., reflects the Veteran's complaint of sinusitis.  The impression of a sinus x-ray was suspect some mild mucosal thickening in the right maxillary sinus suggesting chronic inflammatory change.

In May 2011, the Veteran presented for private emergency treatment with complaints of back pain.  He also endorsed sore throat, nasal drainage/congestion, and productive cough.  He completed a patient history form, reporting a smoking history of one pack of cigarettes per day for 20 years.  He did not circle "asthma," "bronchitis," "chest pain," or "chronic cough" when identifying his medical history.  The diagnosis included nicotine dependence.

During a November 2012 VA examination, the Veteran reported that he first noticed respiratory problems in 1996, which progressed since then.  He described being unable to hold his breath as long as he could previously.  He stated that in August 2012, he developed a dry cough that would not go away and that seemed to be worse at night.  He denied having been diagnosed with bronchitis or asthma or having been evaluated or treated for claimed breathing problems.  He stated that he smoked less than one pack of cigarettes per day; however, the examiner remarked that she suspected the Veteran smoked more than reported because he smelled "very strongly of smoke and ha[d] nicotine staining."  Following a review of the claims file and examination, the diagnosis was COPD.  

The examiner opined that the Veteran's COPD was not caused by or a result of a specific exposure event during military service in Southwest Asia.  In support of the conclusion, the examiner noted that studies "based on self reported symptoms and self reported diagnoses related to respiratory disease have inconsistently but frequently shown an excess among Gulf War veterans.  However, there appears to be no increase in respiratory disease among Gulf War veterans when examined with objective measures of disease."  BOARD ON THE HEALTH OF SELECT POPULATIONS, INSTITUTE OF MEDICINE OF THE NATIONAL ACADEMIES, GULF WAR AND HEALTH VOL. 8: UPDATE OF HEALTH EFFECTS OF SERVICE IN THE GULF WAR 149 (2009).  Instead, the examiner noted that 

[p]ulmonary function studies and mortality studies have shown no significant excess of lung function abnormalities or of death due to respiratory disease among Gulf War veterans.  Therefore, the committee concludes that there is insufficient/inadequate evidence to determine whether an association exists between deployment to the Gulf War and respiratory disease.  The committee also concludes that there is limited/suggestive evidence of no association between deployment to the Gulf War and decreased lung function in the first10 years after the war.

Id.  The examiner added that the Veteran's COPD was due to smoking.  

In May 2013, the Veteran presented for VA treatment for the first time in just over four years.  He denied any shortness of breath.  On examination, his lungs were clear to auscultation, he had good breath sounds throughout, and his throat was clear.  He reported smoking one-half pack of cigarettes for 22 years.

During the January 2014 hearing, the Veteran testified that a dry cough, bronchial symptoms and sinus drainage had been going on about five or six years, sometime after his first son was born.  Also, at the hearing his respiratory claim was amended to include chemical sensitivity and sinus problems.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the claim for service connection for a respiratory disorder.

The Veteran is competent to describe symptoms he may experience related to the claimed respiratory disability such as shortness of breath, chest pain, or sensitivity to chemicals.  However, he is not competent to provide a medical diagnosis regarding the claimed disability or to determine the etiology as such matters require medical testing and expertise. 

In this case, the Board finds that service connection is not warranted for any claimed respiratory disability due to undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of service in the Southwest Asia Theater during the Persian Gulf War because the Veteran's symptoms have been attributed to a known clinical diagnosis, COPD.  38 C.F.R. § 3.317(a).  In addition, the opinion of the November 2012 VA examination is persuasive and probative evidence against the claim because it was supported by a rationale, citing relevant treatise evidence, and consistent with the remaining records, particularly the documented history of smoking.

Considering other respiratory manifestations, the Board notes that since his Persian Gulf service, he was clinically diagnosed with acute bronchitis in January 2007 and appears to have been diagnosed with sinus congestion or sinusitis in April 2006 and July 2008.  Based on these facts, the Board finds that the evidence reflects episodic bronchial and sinus symptoms.  A review of the evidence did not reveal subjective complaints of diagnosis related to asthma or a chemical sensitivity.  

In summary, the Board finds that these facts weigh heavily against a finding that the Veteran has experienced a chronic respiratory disability, exhibited objective indications of an undiagnosed respiratory illness for 6 months or more, or exhibited intermittent episodes of improvement and worsening of an undiagnosed respiratory disability over a 6-month period because the evidence of record reflects that his symptoms have been attributed to COPD associated with his long history of smoking.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a respiratory disability and the claim must be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for undiagnosed illness manifested by unusual hair loss, to include as due to exposure to environmental hazards while serving in the Gulf War, is dismissed.

Entitlement to service connection for fibromyalgia with muscle and joint pain is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for undiagnosed illness of the cardiovascular system is denied.

Entitlement to service connection for undiagnosed illness of the respiratory system, to include COPD, persistent coughing, bronchitis, asthma, chemical sensitivity, and sinus problems, is denied.


REMAND

Migraine Headaches

The Veteran contends that his migraine headache disability is due to his documented exposure to environmental hazards while serving in the Persian Gulf War.  In a May 1992 separation report of medical history, he denied currently or ever having frequent or severe headaches.  Neurological function was reported as normal on separation examination.

Among post-service medical records dated as early as March 2000, the first report of a headache was during an April 2006 primary care visit.  He complained of having some headaches due to sinus congestion.  He also disclosed that he drank six to eight 20-ounce Mountain Dew drinks per day.  The assessment was sinus congestion.  Subsequent VA and private treatment records document treatment for headaches.  During a December 2008 VA neurology consultation, the Veteran described his migraine headaches in detail and stated that they began five years earlier [in 2003].  He reported a family history of migraines among one of his four siblings and his mother.  He described drinking three large cups of coffee daily and five to six Mountain Dew cans.  The assessment was clinical picture mostly consistent with migraines.

During the November 2012 VA examination, he stated that he started getting headaches in 1993 or 1994 and testified in January 2014 that the headaches began in 1992 or 1993.

The Veteran was afforded a VA examination in November 2012; however, the examiner was unable to provide an opinion because she believed the "private sector medical records [were] not complete," noting that there were "no records from Dr. Shiffler."  In fact, records from J. Shiffler, M.D., are associated with the private treatment records from Camden-Clark Memorial Hospital and reflect complaints and treatment for headaches.  The Board finds that remand is necessary to obtain a VA medical opinion regarding the etiology of the Veteran's migraine headache disability.  

Skin Rash

The Veteran has described an intermittent skin rash affecting his genitals, armpits, and buttocks that started between 1994 and 1995.  He testified that it occurs mainly during the summer.

During a November 2012VA examination, he reported having a rash for a couple weeks at a time that occurs every two to four months and that is worse with warm weather.  He stated that he first noticed the rash in 1993 or 1994.  He did not have a rash during the examination.  As a result, the examiner could not make a diagnosis or render a medical opinion.  The AOJ should arrange for the Veteran to have a VA skin diseases examination during warmer months, or during another time that the rash is present if such examination can be arranged.



Tingling in Fingers

In an August 1987 enlistment medical history report, the Veteran indicated that he had fractured multiple digits in a sport injury before military service.  Examination of the upper extremities was normal on entrance examination.  A July 1989 service treatment record documents that the Veteran was moving a mirror, which broke, and sustained avulsions to the first knuckles on the second and third digits of the left hand.  In January 2014, the Veteran testified that he experienced tingling only in his fingers and denied such symptoms in his limbs as initially claimed.  A VA examination is required to determine whether the Veteran has a disability of the fingers related to military service.

Acquired Psychiatric Disorder

The Board requires an additional medical opinion before deciding the claim for service connection for a psychiatric disorder, to include PTSD, anxiety, and depression; to resolve conflicting medical opinions as to whether the Veteran currently has PTSD; to obtain an opinion regarding the relationship of his depression to military service; and to obtained more detailed opinions regarding his anxiety disorder and excessive caffeine use.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Clarksburg VA Medical Center (VAMC) and related clinics dating since June 2013.

2.  After the above development has been completed, arrange for a VA skin diseases examination during a time in which the Veteran is experiencing a flare up of his claimed skin rash disability (particularly during a period of warm weather).  All such efforts shall be documented in the claims file.  If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  

The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be included in the examination report.  For each skin disability found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's military service, to include exposure to environmental hazards while serving in the Gulf War.

A full and complete rationale for all opinions expressed must be provided.  

3.  After the requested development in item (1) has been completed, arrange for a VA examination by a neurologist to determine the nature and etiology of the Veteran's migraine headache disability and claimed tingling of his fingers.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

For the migraine headache disability and any neurological disability of the fingers that is found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's military service, to include exposure to environmental hazards while serving in the Gulf War, and to include as a result of the July 1989 avulsions during military service.

A full and complete rationale for all opinions expressed must be provided.  In rendering the requested opinions, the examiner should also consider the Veteran's history of long-term excessive caffeine use as documented in his post-service medical records.  For example, on VA examination in November 2012, he admitted consuming 40 to 60 ounces of coffee per day and ten 20-ounce bottles of Mountain Dew per day.  In addition, during a December 2008 VA neurology consultation, he disclosed using two Excedrin tablets per day at least six days per week for migraine headaches.

4.  After the requested development in item (1) has been completed, arrange for a VA examination by a psychologist or psychiatrist to determine the nature and etiology of the Veteran's claimed psychiatric disorder(s).  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  All indicated tests should be conducted, such as psychological testing, and the reports of any such studies should be incorporated into the examination report.  

For each psychiatric disorder found on examination, to include any PTSD, anxiety disorder, or depression, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's military service.

A full and complete rationale for all opinions expressed must be provided.  

In rendering the requested opinions, the examiner is advised that the Veteran received the Combat Action Ribbon; therefore, a military stressor is conceded.  The examiner should address the conflicting conclusions of a June 2011 private psychologist versus the November 2012 VA examiner as to whether the Veteran meets the diagnostic criteria for PTSD.  The examiner should also discuss the Veteran's history of caffeine abuse as documented in his post-service medical records and its effects on his mental health.  For example, on VA examination in November 2012, he admitted consuming 40 to 60 ounces of coffee per day and ten 20-ounce bottles of Mountain Dew per day.  In addition, during a December 2008 VA neurology consultation, he disclosed using two Excedrin tablets per day at least six days per week for migraine headaches.

5.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claims of service connection.  If any benefit is not granted in full, the Veteran and his representative, if any, should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


